Citation Nr: 1415855	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO. 09-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a service-connected right knee disability, to include arthritis and chondromalacia.

2. Entitlement to an earlier effective date for the grant of an increased rating of 20 percent for a service-connected right knee disability, to include arthritis.

3. Entitlement to service connection for a left knee disability, to include arthritis and chondromalacia, to include as secondary to a service-connected right knee disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.C.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for a left knee disability, a rating in excess of 20 percent for a right knee disability, an earlier effective date for the increased rating of 20 percent for a right knee disability, and entitlement to TDIU.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether there was clear and unmistakable error (CUE) in the September 1989 rating decision reducing the Veteran's disability rating for a right knee disability from 10 percent to a noncompensable rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of an increased rating in excess of 20 percent for a service-connected right knee disability, service connection for a left knee disability, to include as secondary to a service-connected right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim for an earlier effective date for the grant of an increased rating of 20 percent for a right knee disability filed in March 2007 constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSION OF LAW

On the basis of the rating decision in July 1997, the freestanding claim for an effective date earlier than June 5, 1996, for the grant of an increased rating of 20 percent for a right knee disability, is dismissed. 38 U.S.C.A. § 7266  (West 2002); 38 C.F.R. §§ 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). As will be discussed below, the Veteran's earlier effective date claim for an increased rating in excess of 20 percent is being denied as a matter of law because the Veteran did not file his earlier effective date claim within the applicable appellate period following the July 1997 grant of an increased rating of 20 percent. As such, the earlier effective date claim currently before the Board is a freestanding earlier effective date claim, which is barred as a matter of law. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal.

II. Merits of the Claim

In a July 1997 rating decision, the RO granted an increased rating of 20 percent for a service-connected right knee disability, effective June 5, 1996. The Veteran was notified of the decision and of his appellate rights by letter in July 1997, but he did not file a notice of disagreement as to the effective date assigned or submit new and material evidence within the applicable one year appellate period. Accordingly, the July 1997 rating decision, assigning an effective date of June 5, 1996, for the grant of an increased rating in excess of 20 percent for a right knee disability, became final. 38 C.F.R. §§ 3.104(a), 20.1103.

The method for overcoming the finality of a decision is a request for revision based on clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). As the July 1997 rating decision is final, the Veteran's March 2007 claim for an effective date earlier than June 5, 1996, for the award of an increased rating in excess of 20 percent for a right knee disability is a freestanding claim. Id. As it is freestanding, the claim must be dismissed. Id. 

As noted above, the Veteran filed a CUE claim with respect to the September 1989 rating decision that reduced his disability rating for a right knee disability from 10 percent to a noncompensable rating. The CUE claim has not been adjudicated by the agency of original jurisdiction, nor is it inextricably intertwined with the issue decided  herein, and therefore the Board cannot decide the CUE claim. The Board's dismissal of the Veteran's freestanding earlier effective date claim herein does not in any way affect the Veteran's current, unadjudicated CUE claim.


ORDER

As a freestanding claim, the claim for an earlier effective date for the grant of an increased rating of 20 percent for a service-connected right knee disability is dismissed.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO denied entitlement to TDIU in September 2013 and a March 2014 report of contact notes the Veteran submitted a notice of disagreement on March 5, 2014. However, an SOC has not been issued with respect to the issue of entitlement to TDIU, and therefore the Board finds the issue must be remanded. 

With respect to the claim of service connection for a left knee disability, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran was provided with a VA examination in September 2007. In that examination, the VA examiner stated that the Veteran's left knee disability was not caused by his service-connected right knee disability. However, the examiner did not address whether the left knee disability was aggravated beyond its natural progression by the right knee disability, and therefore the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Further, the examiner did not address whether the Veteran's left knee disability was directly related to his active duty service. Thus, the claim must be remanded for a new VA examination.

Further, during his March 2014 testimony before the undersigned, the Veteran indicated that his right knee disability had become worse in the period since his August 2011 VA examination. While the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). As such, the Board finds it is necessary to remand the claim for another VA examination to determine the current severity of the Veteran's right knee disability.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.
	
Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran, as well as any VA treatment records from January 2013 forward.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Issue a statement of the case regarding the issue of entitlement to TDIU.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a new VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his left knee disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's left knee disability, to include chondromalacia and arthritis, manifest to a compensable degree within one year of separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was caused by the Veteran's service-connected right knee disability?

For the purposes of this question, the Veteran is already service-connected for a right knee disability, and therefore the presence of that disability has been established.

c) If the right knee disability did not cause the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was aggravated (permanently worsened beyond its natural progression) by the right knee disability?

Again, the presence of a right knee disability has already been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

d) If the Veteran's left knee disability did not manifest within one year after separation from service and is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected right knee disability. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The supporting rationale for all opinions expressed must be provided.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


